Citation Nr: 1512588	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left thumb fracture.

2.  Entitlement to service connection for left hand and ring finger pain.

3.  Entitlement to service connection for heart murmur.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Virtual VA and Virtual Benefits Management System (VBMS) electronic claims files contain the December 2014 written brief presentation submitted by the Veteran's representative and VA treatment records dated from January 2010 to December 2012, which were reviewed by the RO in the December 2012 supplemental statement of the case.  

During the course of the appeal, the evidentiary development has resulted in evidence showing Axis I psychiatric diagnoses of depressive disorder not otherwise specified (NOS), anxiety NOS, and adjustment disorder with depressed mood.  The Board has thus characterized the issue on appeal as service connection for a psychiatric disorder, which includes all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for left hand and ring finger pain, heart murmur, a psychiatric disorder, a bilateral knee disorder, bronchitis, and a low back disorder, and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current left thumb disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a left thumb fracture have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in January 2007.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Additionally, the claim was recently re-adjudicated in a December 2012 supplemental statement of the case.  Thus, adjudication of the claim discussed below is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the record currently stands, service treatment records, service personnel records, Social Security Administration (SSA) records, VA treatment records, lay statements from the Veteran, and November 2007 VA examination report for the hand, thumb, and fingers are associated with the record.  With regard to the disposition discussed below for residuals of a left thumb fracture, the November 2007 VA examination report is adequate as it is based upon a review of the claims file, an examination of the Veteran, and provided a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the claim discussed below. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for residuals of a left thumb fracture as there is no current disability.

Service treatment records document complaints and treatment for a left thumb injury in March 1991.  Diagnostic testing revealed a minimally displaced fracture and he was treated with five stitches, a splint, and antibiotics.  Within one week of the injury, the left thumb was noted as healing well and the August 1992 separation examination report noted no abnormalities upon clinical evaluation of the upper extremities, to include the left hand and digits.  

During the pendency of this appeal, the Veteran has never identified or submitted any evidence showing that he has a disability that may be related to his in-service left thumb fracture.  A review of VA treatment records, private records, and SSA records do not document any complaints, treatment, or diagnosis of a disease or disorder of the left thumb.  

At the November 2007 VA examination, the Veteran reported seeking no current treatment for the left thumb, but did report a history of overall decrease in left hand strength, decrease in left hand dexterity, and flare-ups of joint symptoms include the thumb.  He described the flare-ups as occurring in three of the coldest winter months and causing him to occasionally drop items.  Physical evaluation revealed that the left thumb nail is slightly deformed, specifically separates from the nail bed slight more proximally than on the right thumbnail.  The examiner also noted there is no amputation or ankylosis of a digit and x-ray findings of the left thumb showed no evidence of acute or remote fracture.  Following the clinical evaluation and review of the claims file, the examiner concluded that there is no evidence of abnormality of the left thumb, and no objective evidence to support a diagnosis of a current left thumb condition.  

As noted above, a current disability is the cornerstone of a claim for service connection.  Brammer, 3 Vet. App. at 225.  Here, however, there is no thumb disorder at any time.  Although the examiner noted that the left thumbnail separates from the nail bed more than the right thumbnail, the examiner expressly found no current left thumb disorder.  There is no other medical opinion to weigh against this VA examiner's conclusion.  Additionally, to the extent the Veteran reports he has a current left thumb disability, his opinion is outweighed by the medical examiner's, who has specific medical training and expertise.  

The Veteran has been advised on multiple occasions that he must identify a current disability that he believes is associated with his active duty service, yet he has not done so.  See January 2007 notice letter; February 2008 rating decision, February 2010 statement of the case; December 2012 supplemental statement of the case.  Thus, there is no basis upon which to award service connection.  The Veteran can file another claim with VA if he develops a left thumb disorder in the future.


ORDER

Service connection for residuals of a left thumb fracture is denied.


REMAND

A remand is required for the issues of entitlement to service connection for left hand and ring finger pain, heart murmur, and an acquired psychiatric disability to obtain clarifying VA medical opinions.  The Board is unable to adjudicate these claims at this time because there is insufficient competent medical evidence of record, specifically certain medical questions that cannot be answered by the Board and are not addressed by the evidence of record.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Review of the records shows complaints and treatment for a left index finger injury in June 1990, during service.  At the November 2007 VA examination for hand, thumb, and fingers, the examiner noted that x-ray findings of the left hand showed evidence of remote trauma, possibly avascular necrosis involving the fourth metacarpal head with associated degenerative change at the metacarpophalangeal (MCP) joint.  Such x-ray findings suggest a current disability of the left hand and/or left ring finger may be present.  The Veteran has asserted that his current disability is related to the inservice injury.  An opinion is required.

With regard to the claim for heart murmur, review of the record shows that upon separation from service, the August 1992 examination report documents a heart abnormality, specifically systolic ejection murmur at the pulmonary vein.  At a November 2007 VA examination for the heart, the VA examiner noted a finding of trivial mitral regurgitation per echocardiogram and a diagnosis of a heart murmur.  The Board finds that the record is unclear as to whether the Veteran's heart murmur is a congenital disease or congenital defect.  See 38 C.F.R. § 3.303(c); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (holding that congenital disease, but not defects, may be service connected, although service connection may be granted for additional disability due to disease or injury superimposed upon a congenital defect during service).  Clarification is required.

In a July 2004 statement in support of claim and November 2006 application for compensation and/or pension benefits, the Veteran specifically requested service connection for PTSD.  The Veteran was afforded a VA psychiatric examination in April 2011.  The VA examiner determined the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV criteria and provided a medical opinion regarding a relationship between the Axis I diagnosis of depressive disorder NOS.  Nevertheless, review of the evidentiary record shows the Veteran has had Axis I diagnoses of anxiety NOS (November 2012 VA treatment record) and adjustment disorder with depressed mood (November 2004 occupational evaluation report with the SSA records), for which a VA medical opinion regarding their relationship to the Veteran's in-service stressor has not been provided during the course of his appeal.

The Board notes that the newer DSM-V has now been officially released; however, 38 C.F.R. § 4.130 still explicitly refers to the DSM-IV.  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  Therefore, an additional opinion as to whether the multiple notations of "PTSD by history" noted of record conforms to the DSM-V criteria is not needed in this case.

A remand is also required for the issues of entitlement to service connection for a bilateral knee disorder, bronchitis, and residuals of low back pain to obtain VA examinations and medical opinions.

An August 1988 entrance examination report did not note any abnormalities of the lower extremities, to include the knees, lungs and chest, and spine.  Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, a veteran is presumed to have been in sound condition.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  The Board acknowledges there are multiple reports of record of the Veteran's 1987 pre-enlistment knee surgery; however, a bilateral knee disability was not noted upon examination at the time of entry to service.  Therefore, the Veteran is presumed to have been in sound condition.

Review of the Veteran's service treatment records show the Veteran complained of left knee pain and was diagnosed with overuse syndrome of the knees, as noted in July 1989.  He was also treated for acute bronchitis and low back pain during active service, as noted in December 1989.  Since separation from service, VA treatment records note an assessment of arthritis pain in the knees in June 2004 and diagnosis of acute bronchitis in December 2011 and December 2012.  A September 2004 private treatment record also notes the Veteran's medical history includes "arthritis in knees."  The record also shows the Veteran has current diagnoses of a low back disorder, to include degenerative joint disease, paramedian disc herniations, and spondylolisthesis as noted in multiple VA treatment records and SSA records.  The Veteran has alleged these findings are related to his complaints during service.  

With regard to the issue of entitlement to an initial compensable rating for bilateral hearing loss, a remand is needed to obtain an additional VA examination.  The Veteran was last afforded a VA audiological examination in connection with this claim in April 2011, which was almost four years ago.  Since then, a February 2012 VA treatment record notes the Veteran's complaint of left ear ache pain and diagnosis of left otitis media, and in a December 2013 written brief, the Veteran's representative noted the Veteran contends his hearing loss is more severe than the prior examination suggests.  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of this service-connected disability.

Lastly, a remand is required for the issue of entitlement to service connection for residuals of low back pain to obtain identified private treatment records.  A September 2011 VA treatment record documented the Veteran is prescribed pain medication for the back through his private doctor, and review of the record does not show an attempt has been made to identify and obtain these private treatment records for the low back.  Thus, the AOJ should obtain such records.  Moreover, the Board notes that the claims file does not contain any VA treatment records dated since December 2012.  Thus, on remand, the AOJ should attempt to obtain any outstanding, relevant VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include those for treatment of his low back pain.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After completing the foregoing development, obtain clarifying medical opinions from the VA physician who provided the November 2007 VA examination.  If a physician is not available or unable or unwilling to provide the requested opinions, another appropriate clinician should be asked to provide the clarifying medical opinion.  If the physician concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must identify all current diagnoses of the left hand and/or left ring finger.  For each currently diagnosed disorder, the examiner must provide the following opinion:  is it at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include the documented in-service June 1990 treatment for the left index finger?

4. After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his heart from a VA examiner.  If the examiner concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion,

Based upon a review of the record and clinical findings, the examiner must provide the following opinions:  

a) is the Veteran's heart murmur (noted on the August 1992 separation examination report) a congenital defect, congenital disease, or neither?  A defect is defined as a structural or inherent abnormality or condition which is more or less stationary in nature.  A disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown;

b) if the disorder is a congenital defect, then was it subject to a superimposed disease or injury?

c) if the disorder is a congenital disease, then was it aggravated during service, where aggravation means the disease progressed during service at a greater rate than normally expected according to accepted medical authority?

d) if the disorder is not congenital, then is it at least as likely as not that the disorder had its onset in or was due to active service.  The examiner must address the 1992 service discharge examination.  

5.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his psychiatric disorders from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide the following opinions: 

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's anxiety NOS manifested in or is otherwise related to the Veteran's military service, to include the verified in-service stressor?

b) Is it at least as likely as not (a 50 percent or greater probability) the Veteran's adjustment disorder with depressed mood manifested in or is otherwise related to the Veteran's military service, to include the verified in-service stressor?

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral knee disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must identify all bilateral knee diagnoses.  Second, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disorder had its onset in, or was caused by, the Veteran's military service.  The examiner must also specifically address in-service July 1989 diagnosis of overuse syndrome of the knees.  The examiner must presume there was no knee disorder prior to service.

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bronchitis.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any post-service diagnosis of bronchitis was had its onset in, or is due to, the Veteran's military service.  The examiner must specifically address the documented in-service December 1989 treatment for bronchitis?

8.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his low back disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed low back disorder was had its onset in, or was caused by, the Veteran's military service.  The examiner must specifically address the documented in-service December 1989 complaint and treatment for low back pain.

9.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include use of the Maryland CNC (controlled speech discrimination) test and pure tone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of this service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral hearing loss under the rating criteria and fully describe any functional effects caused by this disability in the final examination report. 

10.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

11.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

12.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


